The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                July 22, 2021

                               2021COA100

No. 20CA0214, People in Interest of N.D.O. — Juvenile Court —
Delinquency — Special Offenders — Violent Juvenile Offender;
Criminal Law — Complicity

     In this appeal by the prosecution, a division of the court of

appeals concludes that complicitor liability can support a crime of

violence finding — a sentence enhancer — in juvenile delinquency

proceedings. Because the trial court instructed the jury to the

contrary, the division disapproves the court’s ruling.

     The division also concludes that the jury’s general verdicts

finding the juvenile guilty of aggravated robbery did not establish

that he committed a crime of violence. Accordingly, the trial court

was not required to adjudicate the juvenile a violent juvenile

offender, and the sentence imposed was not illegal.
COLORADO COURT OF APPEALS                                       2021COA100


Court of Appeals No. 20CA0214
Jefferson County District Court No. 18JD483
Honorable Gregory G. Lyman, Judge


The People of the State of Colorado,

Petitioner-Appellant,

In the Interest of N.D.O.,

Juvenile-Appellee.


             RULING DISAPPROVED AND SENTENCE AFFIRMED

                                  Division IV
                         Opinion by JUDGE NAVARRO
                        Brown and Martinez*, JJ., concur

                             Announced July 22, 2021


Peter A. Weir, District Attorney, Colleen R. Lamb, Deputy District Attorney,
Golden, Colorado, for Petitioner-Appellant

Nicole M. Mooney, Alternate Defense Counsel, Denver, Colorado, for Juvenile-
Appellee


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2020.
¶1    In the proceedings below, the juvenile, N.D.O., was

 adjudicated delinquent. The prosecution raises two arguments on

 appeal. First, the prosecution argues that the trial court incorrectly

 stated the law by instructing the jury that complicitor liability

 cannot support a crime of violence finding, which is a sentence

 enhancer. Applying the combined force of our supreme court’s

 decisions in People v. Swanson, 638 P.2d 45 (Colo. 1981), and

 People in Interest of B.D., 2020 CO 87, we agree with the

 prosecution and disapprove the court’s ruling as to that instruction.

 Second, the prosecution contends that N.D.O.’s sentence is illegal

 and asks us to remand with directions to sentence him as a violent

 juvenile offender. We deny that request because N.D.O.’s sentence

 is not illegal given the jury’s findings.

                  I.    Factual and Procedural History

¶2    Several teenagers stole a car and committed armed robberies

 of four gas stations. The prosecution alleged that N.D.O. was the

 getaway driver for two other teenagers who entered the stores and

 demanded, at gunpoint, that the clerks empty the registers.

¶3    The prosecution filed a petition in delinquency charging

 N.D.O. with (1) four counts of aggravated robbery with a


                                     1
 confederate; (2) four counts of aggravated robbery while possessing

 any article used or fashioned in a manner as to convince a person

 that it is a deadly weapon; and (3) one count of conspiracy to

 commit aggravated robbery while possessing any article used or

 fashioned as a deadly weapon. See § 18-4-302(1)(c)-(d), C.R.S.

 2020 (aggravated robbery); § 18-2-201, C.R.S. 2020 (conspiracy).

 The petition also alleged that N.D.O. was a violent juvenile offender

 under section 19-2-516(3), C.R.S. 2020, because the robberies

 involved the use, or possession and threatened use, of a deadly

 weapon (i.e., they were crimes of violence), see § 18-1.3-

 406(2)(a)(I)(A), C.R.S. 2020.1

¶4    N.D.O. exercised his statutory right to a jury trial. § 19-2-

 107(1), C.R.S. 2020. At trial, the prosecution did not allege or

 present evidence that N.D.O. personally entered the gas stations.

 Instead, the prosecution argued that he committed the aggravated

 robbery offenses as a complicitor.

¶5    The trial court instructed the jury on the elements of

 complicitor liability and instructed the jury that complicitor liability

 1In addition, the petition charged N.D.O. with possession of a
 handgun by a juvenile and aggravated motor vehicle theft. Neither
 of those adjudications is pertinent to, or affected by, this appeal.

                                      2
 could apply to the aggravated robbery offenses. In addition, on

 each verdict form for the aggravated robbery and conspiracy counts,

 the court submitted the following interrogatory: “Did the juvenile

 use, or possess and threaten the use of, a deadly weapon?” During

 deliberations, the jury asked, “Does complicity apply to the yes/no

 [deadly weapon] question on the Aggravated Robbery charges?” The

 prosecutor asked the court to instruct the jury that complicitor

 liability applied to the deadly weapon interrogatories. The court

 decided that the original instructions did not answer the jury’s

 question and, thus, a supplemental instruction was necessary. But

 the court rejected the prosecutor’s position and told the jury instead

 that, while complicitor liability applied to a substantive offense, the

 “theory of complicity” did not apply to the deadly weapon

 interrogatories.

¶6    The jury found N.D.O. guilty on all counts, but the jury found

 that he did not use, or possess and threaten the use of, a deadly

 weapon to commit any offense. The trial court adjudicated N.D.O.

 delinquent and sentenced him to two years of probation, with

 forty-five days of detention as a condition thereof.




                                    3
                    II.   The Complicity Instruction

¶7    N.D.O. does not appeal the delinquency judgment. The

 prosecution, however, appeals the trial court’s decision to instruct

 the jury that the theory of complicity did not apply to the deadly

 weapon interrogatories relevant to whether N.D.O was a violent

 juvenile offender. The prosecution asks us to disapprove the court’s

 instruction. See § 19-2-903(2), C.R.S. 2020 (“The prosecution in a

 delinquency case may appeal any decision of the trial court as

 provided in section 16-12-102, C.R.S.”); § 16-12-102(1), C.R.S.

 2020 (“The prosecution may appeal any decision of a court in a

 criminal case upon any question of law.”).

¶8    Under the Colorado Children’s Code, “a trial court normally

 has broad discretion to craft a sentence it deems appropriate for a

 particular [juvenile] offender.” A.S. v. People, 2013 CO 63, ¶ 15.

 But for certain classes of juveniles called “special offenders,” the

 Colorado Children’s Code imposes mandatory sentences. See § 19-

 2-908, C.R.S. 2020. One such class includes a “[v]iolent juvenile

 offender,” a person who “is adjudicated a juvenile delinquent for a

 delinquent act that constitutes a crime of violence as defined in

 section 18-1.3-406(2).” § 19-2-516(3). A violent juvenile offender


                                    4
  “shall be placed or committed out of the home for not less than one

  year,” with an exception not applicable here. § 19-2-908(1)(c)(I)(A).

  A trial court has no jurisdiction to depart from this sentence absent

  a statutory exception. People in Interest of M.M.O.P., 873 P.2d 24,

  26 (Colo. App. 1993).

¶9      As noted, the petition alleged that N.D.O. was a violent

  juvenile offender because he committed a delinquent act that

  constituted a crime of violence as defined in section 18-1.3-

  406(2)(a)(I)(A). That provision defines aggravated robbery as a crime

  of violence if the offense was “committed, conspired to be

  committed, or attempted to be committed by a person during which,

  or in the immediate flight therefrom, the person: (A) [u]sed, or

  possessed and threatened the use of, a deadly weapon.” § 18-1.3-

  406(2)(a)(I)(A) & (2)(a)(II)(F).

¶ 10    The prosecution asks whether a trier of fact may find that a

  juvenile’s delinquent act constituted a crime of violence (e.g., the act

  involved the use, or possession and threatened use, of a deadly

  weapon) under a complicity theory. See § 18-1-603, C.R.S. 2020

  (defining complicity). We answer that question “yes” and thus

  disapprove the trial court’s ruling and supplemental instruction.


                                     5
                           A.     Invited Error

¶ 11   N.D.O. argues that the prosecution invited the alleged error by

  tendering the original complicity instructions without specifying

  that complicitor liability applied to the deadly weapon

  interrogatories. We disagree.

¶ 12   The invited error doctrine prevents a party from complaining

  on appeal of an error that he or she has invited or injected into the

  case. People v. Rediger, 2018 CO 32, ¶ 34. N.D.O. is correct that a

  party can invite an error by tendering an erroneous instruction.

  See id. And, while the record does not make entirely clear who

  tendered the original instructions, the prosecution does not dispute

  N.D.O.’s claim that it submitted them. The original instructions

  specifically applied complicity to the aggravated robbery charges

  (among others) but not to the deadly weapon interrogatories. The

  original instructions did not follow the advice of the Model Jury

  Instructions, which counsel that, in cases involving complicity, it

  may be appropriate to modify a crime of violence interrogatory by

  adding the words “or a complicitor” when asking if “the defendant”

  used, or possessed and threatened the use of, a deadly weapon.

  COLJI-Crim. ch. 1.3 cmt. 2 (2020).


                                     6
¶ 13   As a result, the original instructions were, at the very least,

  ambiguous as to whether complicity applied to the deadly weapon

  interrogatories. We thus understand why the jury asked its

  question and why the trial court found that the original instructions

  did not answer the question. Still, the jury’s question gave the

  court and the parties the opportunity to clarify the original

  instructions and to correct any erroneous impression left by them.

¶ 14   The error asserted on appeal is not in the original complicity

  instructions but in the court’s supplemental instruction answering

  the jury’s question. Because the prosecution objected to that

  supplemental instruction, we do not discern invited error, and we

  turn to the merits.

                             B.   The Merits

¶ 15   In our view, the combined force of two decisions from our

  supreme court compels the conclusion that a juvenile can be held

  accountable under a complicity theory for a crime of violence.

¶ 16   Under a complicity theory, “[a] person is legally accountable as

  principal for the behavior of another constituting a criminal offense

  if, with the intent to promote or facilitate the commission of the




                                     7
  offense, he or she aids, abets, advises, or encourages the other

  person in planning or committing the offense.” § 18-1-603.

¶ 17   In People v. Swanson, 638 P.2d 45 (Colo. 1981), the supreme

  court decided that complicity liability applied to a substantially

  similar version of the crime of violence statute. That is, the court

  rejected the notion that the crime of violence statute applied “only to

  a defendant who personally used or possessed and threatened to

  use a deadly weapon during the commission of a crime.” Id. at 49

  (citing § 16-11-309(2), C.R.S. 1973 (1978 Repl. Vol. 8)). The court

  emphasized that “[t]he mandatory sentence for conviction of [a]

  crime of violence is based on a recognition of the increased potential

  for harm arising from the manner in which the crime was

  committed” and “[t]his heightened danger is present regardless of

  which robber held the gun.” Id. at 50. The court thus concluded

  that “an accessory to [a] crime of violence may be charged, tried and

  punished as a principal.” Id. (holding that, “[b]ecause we determine

  the principles of complicity apply to a crime of violence,” the trial

  court’s contrary instruction was erroneous).

¶ 18   In People in Interest of B.D., 2020 CO 87, the supreme court

  applied the complicity theory in the juvenile context. Several boys


                                     8
  broke into two homes, one of which was owned by a man

  considered an “at-risk” victim. Id. at ¶ 1. While B.D. waited

  outside, the man returned home and happened upon another boy

  stealing from his home. Id. B.D. was adjudicated delinquent, on a

  complicity theory, for theft in the presence of an at-risk victim. Id.

  at ¶ 3. B.D. challenged the sufficiency of the evidence on the

  ground that, to prove complicity liability, the prosecution had to

  show that he was aware that the at-risk victim was present during

  the theft, yet no such evidence was presented. Id. at ¶¶ 2, 5, 12.

  Rebuffing this challenge, the supreme court held that, because the

  at-risk victim’s presence was merely a sentence enhancer of the

  theft offense (not an element), B.D. did not have to be aware of the

  at-risk adult’s presence to be subject to this sentence enhancer. Id.

  at ¶¶ 2, 15, 26.

¶ 19   In so holding, the court also rejected B.D.’s argument that,

  because the complicity statute makes a complicitor accountable

  only for the principal’s criminal offense, a complicitor cannot be

  subject to sentence enhancers given that they are not part of the

  offense. Id. at ¶ 16. The court explained that “complicity is a

  theory of liability, not an offense” and “once a defendant is found


                                     9
  guilty of the underlying offense, he ‘is legally accountable as

  principal . . . for [the] criminal offense,’ including any sentence

  enhancers related to the nature of the offense.” Id. at ¶ 16 (quoting

  § 18-1-603) (emphasis added). Accordingly, the complicity statute

  put “B.D. on equal footing with his principal regarding the

  circumstances accompanying the commission of the offense, which

  then allow[ed] any relevant sentence enhancers to apply by their

  own force.” Id.

¶ 20   Applying B.D. and Swanson to this case, we disapprove the

  trial court’s supplemental instruction as to the crime of violence

  sentence enhancer.2 Neither the complicity statute nor the

  Children’s Code indicates that complicitor liability applies any

  differently in juvenile delinquency proceedings than it does in adult

  criminal proceedings. And our supreme court has applied the

  complicity statute to a juvenile in the same way it applies to an

  adult. See B.D., ¶ 16. Because complicitor liability can support a

  crime of violence finding in the adult context, see Swanson, 638

  P.2d at 49, complicitor liability can support a crime of violence


  2We acknowledge that the trial court did not have the benefit of the
  decision in People in Interest of B.D., 2020 CO 87.

                                     10
  finding in the juvenile context. In other words, the complicity

  statute puts the juvenile complicitor on equal footing with the

  principal regarding the circumstances accompanying the

  commission of the offense, including those making the offense a

  crime of violence. See B.D., ¶ 16.

¶ 21   N.D.O.’s arguments do not convince us otherwise. He argues

  that the plain language of the violent juvenile offender statute

  applies only to the juvenile’s own conduct, and not to another’s

  conduct — especially not to the conduct of any adult involved in the

  crime. (One teenager who robbed the stores in this case was

  eighteen.) N.D.O. notes that section 19-2-516(3) addresses an

  adjudication “for a delinquent act that constitutes a crime of

  violence,” and he contends this delinquent act must be committed

  by the charged juvenile because the statute does not expressly

  permit complicity liability. In support, he cites Allman v. People,

  2019 CO 78, ¶¶ 29-33, which concluded that, because the

  probation statute does not grant courts the power to impose

  sentences to both imprisonment and probation in a multi-count

  case, a court may not impose imprisonment for some offenses and

  probation for others. But cf. People v. Keen, 2021 CO 50, ¶¶ 1, 22-


                                    11
  39 (limiting Allman’s reach where a defendant is sentenced to

  probation under the Colorado Sex Offender Lifetime Supervision Act

  of 1998).

¶ 22   Yet, N.D.O does not appeal the jury’s finding that he

  committed aggravated robbery under a complicity theory. See

  People v. Ramirez, 997 P.2d 1200, 1207 (Colo. App. 1999) (“A

  defendant is not convicted of complicity, but rather is convicted of

  an offense under a theory of complicity as the means by which the

  offense was committed by a particular defendant.”), aff’d by an

  equally divided court, 43 P.3d 611 (Colo. 2001). It is that

  delinquent act for which he is accountable to the same extent as

  the principal. See B.D., ¶ 16. And, as noted, section 19-2-516(3)

  expressly permits a juvenile to be designated a violent juvenile

  offender for a delinquent act that constitutes a crime of violence.

  The only question left, therefore, was whether N.D.O.’s delinquent

  act constituted a crime of violence.

¶ 23   On that question, N.D.O. points out that the crime of violence

  statute does not mention complicity; it includes only an enumerated

  crime that is “committed, conspired to be committed, or attempted

  to be committed.” § 18-1.3-406(2)(a)(I). To reiterate, however,


                                    12
  complicity is a theory by which a person commits a crime. Given

  that the crime of violence statute applies to an enumerated crime

  committed by one who used (or possessed and threatened to use) a

  deadly weapon — and considering B.D. and Swanson — we

  conclude that the jury should have been instructed to consider

  whether N.D.O.’s delinquent act constituted a crime of violence

  under a complicity theory.

¶ 24   N.D.O. also seems to claim that, pursuant to the applicable

  statutes, complicity liability cannot apply to (1) juveniles generally;

  (2) sentence enhancers with which juveniles are charged; or

  (3) crime of violence findings because they are not elements of an

  offense. To the extent he raises these claims, we reject them as

  foreclosed by B.D. and Swanson. We must follow our supreme

  court’s precedent. See In re Estate of Ramstetter, 2016 COA 81,

  ¶ 40. Relatedly, we are not persuaded by N.D.O.’s suggestion that

  Allman conflicts with Swanson and, thus, Allman implicitly

  overruled Swanson.

¶ 25   Finally, N.D.O., in arguing that juveniles should not be treated

  the same as adults, cites federal cases addressing constitutional

  limits on sentencing a juvenile as an adult. See Miller v. Alabama,


                                     13
567 U.S. 460, 467 (2012); Graham v. Florida, 560 U.S. 48 (2010);

see also Lucero v. People, 2017 CO 49, ¶ 15 (“Graham and Miller

apply only where a juvenile is sentenced to the specific sentence of

life without the possibility of parole for one offense.”); cf. People in

Interest of T.B., 2021 CO 59, ¶ 74 (holding that mandatory lifetime

sex offender registration for offenders with multiple juvenile

adjudications constitutes punishment and is cruel and unusual in

violation of the Eighth Amendment). But N.D.O. does not raise a

constitutional challenge or contend that any statute is ambiguous

and must be construed to avoid constitutional infirmity. See People

v. Ross, 2021 CO 9, ¶ 35 (“The ‘doctrine of constitutional avoidance’

. . . applies only when courts interpret statutes that are

ambiguous.”). So those federal cases do not persuade us that we

may depart from our supreme court’s application of complicity

liability to juveniles. See B.D., ¶ 16.3




3 We also find inapposite the decision in J.D.B. v. North Carolina,
564 U.S. 261, 264-65 (2011) (“[W]e hold that a child’s age properly
informs the Miranda custody analysis.”).


                                    14
¶ 26   For all these reasons, we disapprove the trial court’s ruling

  and resulting instruction to the effect that complicity did not apply

  to the crime of violence interrogatories.4

                         III.   N.D.O.’s Sentence

¶ 27   Next, the prosecution contends that the trial court’s “failure to

  designate N.D.O. as a violent juvenile offender when he was

  adjudicated delinquent for a delinquent act that constituted a crime

  of violence as defined in section 18-1.3-406(2) resulted in an illegal

  sentence.” See People v. Anaya, 894 P.2d 28, 31 (Colo. App. 1994)

  (recognizing that the People may challenge an illegal sentence for

  the first time on appeal); cf. Crim. P. 35(a) (“The court may correct a

  sentence that was not authorized by law or that was imposed

  without jurisdiction at any time . . . .”). We disagree.

¶ 28   We review the legality of a sentence de novo. People in Interest

  of J.S.R., 2014 COA 98M, ¶ 12. “An illegal sentence is one that is

  not authorized by law, meaning that it is inconsistent with the

  sentencing scheme established by the legislature.” People in


  4 Because the issue is not before us, we do not address the
  requirements of complicitor liability on which a jury must be
  instructed in this context. Cf. People v. Childress, 2015 CO 65M,
  ¶¶ 29, 34, 39 (addressing complicitor liability generally).

                                     15
  Interest of J.C., 2018 COA 22, ¶ 14 (citation omitted). The legality of

  N.D.O.’s sentence raises questions of statutory interpretation,

  which we also review de novo. B.D., ¶ 8.

¶ 29   Initially, we note that, even if we concluded that the trial

  court’s instructional error affected the jury’s decision to acquit

  N.D.O. of the crime of violence charges, we could not remand for a

  new trial with correct instructions. “Any prosecutorial appeal under

  section 16-12-102(1) is necessarily limited to questions of law only.

  This section does not give the People a basis upon which to

  challenge the trial court’s assessment of the evidence.” People v.

  Martinez, 22 P.3d 915, 919 (Colo. 2001) (citations omitted). Hence,

  an “appellate court is limited in its review to determining whether

  the trial court erred, and it may not order a new trial if an error was

  committed and the defendant was subsequently acquitted.” People

  v. Allee, 740 P.2d 1, 8 (Colo. 1987); see § 16-12-102(1) (“Nothing in

  this section shall authorize placing the defendant in jeopardy a

  second time for the same offense.”).

¶ 30   The prosecution, however, does not request a remand for a

  new trial. Instead, the prosecution contends that it does not matter

  that the jury answered “no” to the deadly weapon interrogatories


                                    16
  because — unlike when an adult is charged with a crime of violence

  — such specific findings are not necessary to designate an accused

  a violent juvenile offender (i.e., to conclude that a juvenile

  committed a crime of violence). Cf. § 18-1.3-406(4) (requiring the

  jury to make “a specific finding” as to whether the accused used, or

  possessed and threatened to use, a deadly weapon). Therefore, the

  prosecution continues, we need only look to the jury’s general

  verdicts on the substantive offenses. According to the prosecution,

  the jury found N.D.O. guilty of crimes of violence because the jury

  found him guilty of eight counts of aggravated robbery and “[e]ach

  of those counts required a deadly weapon finding as one of the

  elements of the offense.” So, the prosecution concludes that the

  “jury necessarily found the use of a deadly weapon when it found

  [N.D.O.] guilty of each of those counts.”

¶ 31   We need not decide if we agree with the prosecution that no

  specific crime of violence findings by the jury were necessary. Even

  if the prosecution were right, we would still reject the prosecution’s

  conclusion because the general verdicts do not show that the jury

  necessarily found the use of a deadly weapon.




                                     17
¶ 32   The jury convicted N.D.O. of the following forms of aggravated

  robbery:

             (1) A person who commits robbery is guilty of
             aggravated robbery if during the act of robbery
             or immediate flight therefrom:

             ...

             (c) He has present a confederate, aiding or
             abetting the perpetration of the robbery, armed
             with a deadly weapon, with the intent, either
             on the part of the defendant or confederate, if
             resistance is offered, to kill, maim, or wound
             the person robbed or any other person, or by
             the use of force, threats, or intimidation puts
             the person robbed or any other person in
             reasonable fear of death or bodily injury; or

             (d) He possesses any article used or fashioned
             in a manner to lead any person who is present
             reasonably to believe it to be a deadly weapon
             or represents verbally or otherwise that he is
             then and there so armed.

  § 18-4-302. Robbery occurs where a person “knowingly takes

  anything of value from the person or presence of another by the use

  of force, threats, or intimidation.” § 18-4-301(1), C.R.S. 2020.

¶ 33   Neither form of aggravated robbery described above requires

  the use, or possession and threatened use, of a deadly weapon.

  Subsection (1)(c) of section 18-4-302 requires the presence of a

  confederate armed with a deadly weapon who has the intent to


                                    18
  harm another person if resistance is offered or who, by the use of

  force, threats, or intimidation, puts any person in reasonable fear of

  death or bodily injury. Simply possessing a deadly weapon with the

  intent to use it does not satisfy the applicable crime of violence

  definition. See § 18-1.3-406(2)(a)(I)(A). Nor does subsection (1)(c)

  require that the confederate use force, threats, or intimidation with

  a deadly weapon — in contrast to subsection (1)(b) of the same

  statute (“by the use of force, threats, or intimidation with a deadly

  weapon puts the person robbed or any other person in reasonable

  fear of death or bodily injury”). § 18-4-302(1).5

¶ 34   Likewise, subsection (1)(d) does not require the use of an

  actual deadly weapon. Id. Rather, “a defendant may be convicted if

  the robbery is committed with the use of an item in a manner in

  which the victim would reasonably believe it to be a deadly weapon

  (i.e., a simulated deadly weapon).” People v. Palmer, 2018 COA 38,



  5 In full, section 18-4-302(1)(b), C.R.S. 2020, provides that a person
  who commits robbery is guilty of aggravated robbery if, during the
  robbery or the immediate flight therefrom, “[h]e knowingly wounds
  or strikes the person robbed or any other person with a deadly
  weapon or by the use of force, threats, or intimidation with a deadly
  weapon knowingly puts the person robbed or any other person in
  reasonable fear of death or bodily injury.”

                                    19
  ¶ 19; see People v. Manyik, 2016 COA 42, ¶ 50 (noting that section

  18-4-302(1)(d) does not create a per se crime of violence).

¶ 35   Not surprisingly, then, only conduct falling within

  subsection (1)(b) constitutes a per se crime of violence. Terry v.

  People, 977 P.2d 145, 151 (Colo. 1999); see § 18-4-302(4) (“If a

  defendant is convicted of aggravated robbery pursuant to

  paragraph (b) of subsection (1) of this section, the court shall

  sentence the defendant in accordance with the provisions of section

  18-1.3-406.”). N.D.O. was not found guilty of violating

  subsection (1)(b).

¶ 36   Because N.D.O. could have committed aggravated robbery

  under subsections (1)(c) and (1)(d) without using, or possessing and

  threatening to use, a deadly weapon, such a crime of violence

  finding was not implicit in the jury’s guilty verdicts as to those

  offenses. See People v. Lutz, 803 P.2d 184, 185 (Colo. 1990)

  (“Because the two crimes require different elements of proof, the

  jury could reasonably find, from the same evidence, that the

  elements of aggravated robbery were present, while the elements of

  crime of violence were absent.”). Therefore, the jury’s verdicts do




                                    20
  not establish that N.D.O. was adjudicated for a delinquent act that

  constituted a crime of violence.

¶ 37   As a result, the trial court did not impose an illegal sentence

  by failing to designate N.D.O. a violent juvenile offender with a

  corresponding sentence.

                            IV.      Conclusion

¶ 38   The ruling is disapproved, and the sentence is affirmed.

       JUDGE BROWN and JUSTICE MARTINEZ concur.




                                      21